DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because all blank boxes in figs 1-3 should be labeled with descriptive legends.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 12, 16, 17, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macki et al (U.S.Pub. # 2017/0142031).
           Regarding claims 1,16,25, Macki et al disclose a computer network device (10 of fig. 1) comprising: a plurality of computer network ports for connecting to a plurality of computer network nodes (see IFCs 22 and 20A-20N of fig.1; para. 0021); switching circuitry that communicates each of a plurality of messages received by more than one of the plurality of computer network ports to at least one other computer network port for 
         Regarding claim 2, Mackie et al disclose wherein the at least one externally accessible communication port receives configuration instructions that instruct the management processor to send the switching circuitry configuration instructions (Fig. 3, paras. [0074]-[0075], packets received on inbound interfaces 35 are forwarded to logical inbound interfaces 82A-82D which are bound to ingress port 53 of the sandbox 28A) 
        Regarding claim 3, Mackie et al disclose wherein the management processor runs at least one computer networking process within the container (para. 0033).  
         Regarding claim 4, 17, Mackie et al disclose wherein the at least one computer networking process, sends, via the at least one externally inaccessible port, a plurality of network control messages for transmission by the at least one other computer network port para. [0046] envisages that the control unit 12 may execute host applications, for example, “... a network management process of native applications 14 to execute one or more network management protocols ...” Inherently, such “network management protocols” will require the transmission of a “plurality of network control messages”)
         Regarding claim 7, Mackie et al disclose wherein the management processor is external of the switching circuitry (Fig. 1, the control unit 12 is shown to be “external” to the switch fabric 26).  
         Regarding claim 12, Mackie et al disclose wherein the switching circuity does not generate at least one of: a layer 3 protocol data units (PDU), a border gateway protocol (BGP) message, and a protocol independent multicast (PIM) message (the disclosure of Mackie clearly disclose that the switching circuitry does not generate at least one of PDU, BGP message or PIM message).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,6,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al in view of Ward et al (U.S.Pub. # 2007/0097974).
          Regarding claim 5,18, Mackie et al donot specifically disclose wherein the plurality of network control messages comprises: at least one of a plurality of layer 3 protocol data units (PDUs), a plurality of border gateway protocol (BGP) control messages, and a plurality of protocol independent multicast (PIM) messages. Ward et al disclose wherein the plurality of network control messages comprises: at least one of a plurality of layer 3 protocol data units (PDUs), a plurality of border gateway protocol (BGP) control messages, and a plurality of protocol independent multicast (PIM) messages (para. 0002,0005,0011,0016). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Ward et al in the system of Mackie et al to add route reflection capacity to a router with sufficient processing capacity to perform route reflection in addition to packet forwarding and routing, without adversely affecting convergence.   
          Regarding claims 6,19, Ward et al disclose wherein the computer networking process comprises: at least one of a QUAGGA process and a process having a QUAGGA process functionality (para. 0011). 
         
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al in view of Sethu et al (U.S.Pat. # 5,453,978).
          Regarding claim 8, Mackie et al donot specifically disclose wherein the switching circuitry comprises a crosspoint switch. Sethu et al disclose wherein the switching circuitry comprises a crosspoint switch (see abstract). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Sethu et al in the system of Mackie et al in order for establishing deadlock-free routing in a multi-stage inter-connected cross-point based packet switch.
         Regarding claim 9, Sethu et al disclose wherein the crosspoint switch is in intermediate communication with the plurality of computer network ports and the at least one other computer network port (fig. 4; col. 13, line 34 through line 5, col. 14; a system 400 that interconnects between 32 NSBs 440 (or node switch boards) with 16 ISBs 460 (or intermediate switch boards).   
        Regarding claim 10, Sethu et al disclose wherein the switching circuitry comprises a logic device in communication with the crosspoint switch (fig. 4; col. 13, line 34 through line 5, col. 14).  
       Regarding claim 11, Mackie et al disclose wherein the logic device comprises a field programmable gate array (FPGA) (para. 0047).  
       
Claims 13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al in view of Sinthu (U.S.Pub. # 2008/0044181).
          Regarding claim 13, Mackie et al donot specifically disclose a plurality of computer network nodes in communication with the plurality of computer network ports of the computer network device; and a computer network router in intermediate communication with the at least one other computer network port of the computer network device and a matching engine that is a node of an electronic market computer network. Sindhu discloses a plurality of computer network nodes in communication with the plurality of computer network ports of the computer network device; and a computer network router in intermediate communication with the at least one other computer network port of the computer network device and a matching engine that is a node of an electronic market computer network (para. 0006-0009). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Sindhu in the system of Mackie et al in order to reduce the physical complexity of multi-chassis routers and increases the physical space available for other uses, such as external network interfaces.  
         Regarding claim 14, Mackie et al donot specifically disclose wherein the plurality of computer network nodes are configured to generate financial instrument orders for the matching engine. However, the limitation plurality of computer network nodes are configured to generate financial instrument orders for the matching engine is trivial and represent mere design variations upon the embodiments which is disclose in Mackie.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al and Sindu as applied to claims 13,14 above, and further in view of  Ward et al.
           Regarding claim 15, Mackie et al and Sindhu donot specifically disclose wherein the computer network device, when operational, generates at least one of a border gateway protocol (BGP) message and protocol independent multicast (PIM) message. Ward et al disclose wherein the computer network device, when operational, generates at least one of a border gateway protocol (BGP) message and protocol independent multicast (PIM) message (para. 0002,0005,0011,0016). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Ward et al in the system of Mackie et al and Sindhu to add route reflection capacity to a router with sufficient processing capacity to perform route reflection in addition to packet forwarding and routing, without adversely affecting convergence.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416